CREDIT CARD PROGRAM AGREEMENT

This Credit Card Program Agreement ("Agreement") is made and entered into as of
the 30th day of January, 2003, by and between Household Bank (SB), N.A. (herein
"Household"), with its principal place of business at 1111 Town Center Drive,
Las Vegas, NV 89144 and Gottschalks Inc., a Delaware corporation (herein
"Merchant"), with its principal place of business at 7 River Park Place East,
Fresno, California 93720. In consideration of the mutual promises, covenants,
and agreements set forth below and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Merchant and
Household agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1    Definitions.

In addition to the words and phrases defined above, the following words and
phrases shall have the following meanings:

"Account" means a private label revolving credit card account established by or
assigned to Household for the Cardholder to be used by the Cardholder to finance
the purchase of Goods from Merchant pursuant to the terms of the Cardholder
Agreement and specifically excludes debit card accounts and gift card accounts.

"Affiliate" means, with respect to Household and Merchant, respectively, any
entity that is owned, controlled by, owns, controls, or is under common control
with, Household or Merchant respectively. For purposes of this definition,
"control" of any entity shall mean the possession, directly or indirectly, of
the power to direct or cause the direction of its management or policies,
whether through ownership of voting securities, by contract, or otherwise.

"Amortization Period" means the period from and including the Closing Date to,
but excluding, the fifth (5th) anniversary of the Closing Date, as such period
may be adjusted from time to time by Agreement between the parties.

"Applicable Law" means collectively or individually any applicable law, rule,
regulation or judicial, governmental or administrative order, decree, ruling,
opinion or interpretation.

"APR"

means annual percentage rate.



"Arbitrator" has the meaning given to it in Section 12.23.

"Authorization" means permission from Household to make a Card Sale.

"Authorization Center" means the facility designated by Household as the
facility to provide authorization to Merchant to make Card Sales.

"Base LIBOR" means 1.56%.

"Business Day" means any day except Saturday or Sunday or a day on which banks
are closed in the State of Nevada.

"Card" means a private label credit card issued for the Program.

"Cardholder" means (i) the person in whose name an Account is opened, and (ii)
any other authorized users of the Account and Card.

"Cardholder Agreement" means as to any Account, the related agreement between
the Cardholder and Household, governing the terms and conditions of such
Account, as such agreement may be amended from time to time by Household.

"Cardholder Information" means information of a Cardholder that Household is
permitted under the GLBA Privacy Law to share with a participant in a private
label credit card program.

"Cardholder List" means any list (whether in hard copy, in magnetic tape format
or other form) identifying Cardholders, including any list of the names,
addresses or telephone numbers.

"Card Sale" means any sale of Goods by Merchant to a Cardholder that is charged
to an Account and that is subject to a Cardholder Agreement and this Agreement.

"Chargeback" means the return to Merchant and reimbursement to Household of a
Card Sale for which Merchant was previously paid pursuant to Section 7.

"Closing Date" shall have the meaning assigned to it in the Purchase and Sale
Agreement.

"Conversion Date" shall have the meaning assigned to it in the Interim Servicing
Agreement.

"Credit Slip" means evidence of a credit in a paper or electronic form for Goods
purchased from Merchant.

"Dispute" means any dispute, controversy or claim arising out of or relating to
this Agreement, whether based on contract, tort, statute or other legal or
equitable theory (including without limitation, any claim of fraud,
misrepresentation or fraudulent inducement or any question of validity or effect
of this Agreement including this clause) or the breach or termination thereof.

"Effective Date" means January 31, 2003, or the date on which Household
commences providing services and extending credit to Cardholders whose Accounts
Household acquired from Merchant or Merchant's Affiliate.

"Fee Letter" has the meaning given to it in Section 3.3.

"GLBA Privacy Law" has the meaning given to it in the Purchase and Sale
Agreement.

"Goods" means department store merchandise offered by Merchant, including
without limitation, apparel, cosmetics, shoes, jewelry, china, small electrics,
housewares, furniture, and other related products and services sold by Merchant
in the ordinary course of Merchant's business to individual consumers for
personal, family or household purposes.

"JAMS" has the meaning given to it in Section 12.23.

"LIBOR" means the Business Daily average, for the applicable calendar month, of
the one (1) year London Interbank Offered Rate as published by Bloomberg
Financial Markets.

"Merchant's Deferred Billing Program" means Merchant's current "No Interest, No
Payment Promotional Credit Plan".

"Month" means a calendar month unless used in connection with a Promotional
Credit Plan period.

"Net Value Added Services Charges" means for any calendar month, the aggregate
of collected fees from Value Added Services, but in no case shall the term
include any Cardholder related fees, including without limitation, direct check
fees, non-sufficient fund fees, or customer services fees, or amounts which
qualify as Net Cardholder Charges. For any period less than a full calendar
month, Net Value Added Services Charges for such period shall be a pro rata
portion of the Net Value Added Services Charges for the entire calendar month
based on the number of days elapsed in such period.

"Prime Rate" means the highest Prime Rate published in The Wall Street Journal
"Money Rates" section.

"Prepaid Program Fee" shall have the meaning set forth in the Purchase and Sale
Agreement.

"Program" means the private label revolving credit card program associated with
Merchant whereby Accounts will be established and maintained by Household, Cards
will be issued by Household to qualified consumers for the purchase of
Merchant's Goods, and Card Sales funded all pursuant to the terms of this
Agreement.

"Program Fee" shall have the meaning set forth in Section 3.3.

"Promotional Credit Plan" means a same as cash (SAC) credit plan or such other
credit plans which have terms other than the standard or delinquency credit
terms defined in Article 4 below as may be offered to customers upon mutual
agreement of the parties, including without limitation, Merchant's Deferred
Billing Program.

"Proprietary Designations" means name, logo, trademarks, servicemarks and any
other proprietary designations.

"Purchase and Sale Agreement" means the Purchase and Sale Agreement dated as of
the date hereof by and among Household, Merchant and Gottschalks Credit
Receivables Corporation.

"SAC" means a Same as Cash Promotional Credit Plan without payments.

"Sales Slip" means evidence of a Card Sale in paper or electronic form for Goods
purchased from Merchant.

"Servicing Agreement" means the Interim Servicing Agreement, dated the date
hereof, between Household and Merchant.

"SNAP" means System for New Account Processing operated by Household, which is
used to process applications for an Account.

"Store" means at any time, the retail stores then operated by Merchant or its
Affiliates. "Store" shall also include (i) any location or operation which sells
by mail order or over the telephone or Internet (including third party Internet
portals to which the aforementioned retail stores or other stores operated by
the Merchant or its Affiliates that are linked using one or more Merchant
Proprietary Designations), and (ii) any department within a Store location
operated by an unrelated party pursuant to a license, lease or sub-lease from
the Merchant or its Affiliates during the term of such license, lease or
sub-lease.

"Unearned Prepaid Program Fee" means, at any time, the amount computed in
accordance with Section 11.3.

"Value Added Services" shall have the meaning set forth in Section 2.4.

"Terminal" means an electronic terminal or computer capable of communicating by
means of an on-line or dial-up electronic link with an Authorization Center.

ARTICLE II

SCOPE AND PURPOSE

Section 2.1    General Parameters.

Subject to the terms and conditions of this Agreement, Household and Merchant
hereby establish the Program and shall participate in the Program during the
term of this Agreement for the purpose of extending revolving credit with
respect to Accounts for the purchase of Goods from Merchant. Household, a credit
card bank in the business of providing revolving credit financing pursuant to a
credit card, has agreed to provide financing under the Program to individual
qualified consumers purchasing Merchant's Goods pursuant to the terms and
conditions set forth in this Agreement.

Section 2.2    Forms and Cards.

From and after the Conversion Date, Household will (at Household's expense)
provide to Merchant standard applications, cardholder agreements, and other
forms from time to time for use by Merchant in the Program, and will provide
Cards to Cardholders, which documents may be changed from time to time by
Household. Household and Merchant have mutually agreed on the form and content
of Sales Slips and Credit Slips, which shall be printed by Merchant at
Merchant's expense. Household shall, on a monthly basis, calculate the number of
applications submitted to Household as compared to the number of applications
that have been supplied to Merchant (other than the applications initially
supplied to Merchant) and, if the number of applications supplied is likely to
exceed the number of applications submitted to Merchant for such fiscal quarter
by at least ten percent (10%), Household shall notify Merchant of such potential
excess. The cost of the applications that have been supplied but not submitted
in excess of ten percent (10%) shall be subject to reimbursement by Merchant at
the end of such fiscal quarter. Household and Merchant shall agree upon the
design of Cards and billing statements, which from and after the Conversion
Date, shall be printed, manufactured and distributed by Household at Household's
expense; provided, however, that statement inserts promoting Merchant's products
will be included in such billing statements, shall be in a form and substance
mutually agreed upon by the parties (other than the content of such statement
inserts, which content shall be determined solely by Merchant) and Merchant
shall be solely responsible for the production costs of such statement inserts.
From and after the Conversion Date, Household shall maintain and issue the
following Cards (in addition to other Cards agreed to by Household and
Merchant): (i) Gottschalks Card; (ii) Gottschalks Gold; (iii) 55 Plus; and (iv)
55 Plus Gold (the "Current Cards"). No changes shall be made to the design or
logo of the plastics of the Current Cards without the prior consent of Merchant.
The terms and conditions set forth on the applications, agreements, and other
forms shall be determined by Household, subject to Article 4 below, and are
subject to change by Household from time to time.

Section 2.3    Credit Review; Ownership of Accounts.

From and after the Conversion Date, all completed applications for Accounts
submitted by Merchant to Household, whether mailed, telephoned or electronically
transmitted, will be processed and approved or declined in accordance with such
credit criteria and procedures established from time to time by Household, with
Household having and retaining all rights to reject or accept such applications.
Household will only accept applications for revolving credit pursuant to the
credit card it issues for individual, personal, family or household use. As of
each Closing Date and each date it issues a Card, Household or its Affiliates
shall own the Accounts and, subject to the terms and conditions of the Purchase
and Sale Agreement, shall bear the credit risk for such Accounts. Household
shall not be obligated to take any action under an Account, including making
future advances or credit available to Cardholders other than on the terms
specified in the Cardholder Agreement. Household shall not be obligated to
accept applications for a Card or to approve any Card Sale for consumers who do
not have their principal residence and billing address in the United States or
Canada.

Section 2.4    Card Promotions, Services and Enhancements.

Household and Merchant may from time to time mutually agree to offer to existing
or potential Cardholders Promotional Credit Plans, additional services and/or
enhancements (the "Value Added Services"). The terms of such promotions,
services and enhancements shall be mutually agreed upon by Household and
Merchant. Household will reasonably cooperate with respect to mailings related
thereto; the costs of which will be borne by Merchant. Upon request by Merchant,
Household will provide Merchant with reasonable access to certain Cardholder
Information contained on Household's system. Merchant covenants to only use such
Cardholder Information in compliance with the GLBA Privacy Law and Merchant's
own privacy policy.

Section 2.5    Exclusive Relationship.

During the term of this Agreement, Merchant shall cause each Store to honor
Cards for purchases of Goods in accordance with the terms and conditions set
forth in this Agreement. Merchant agrees to make Household its sole and
exclusive private label credit card provider during the term of this Agreement.
Merchant shall not issue, arrange to issue, or accept any other private label
credit card or co-branded credit card other than the Card under any of
Merchant's names or logos.

ARTICLE III

COMPENSATION, SETTLEMENT, AND FUNDING

Section 3.1    Acceptance, Offset and Funding.

Subject to the terms, conditions, warranties and representations in this
Agreement and provided that Merchant has satisfied all of the conditions set
forth in this Agreement, Household agrees to pay to Merchant the amount of each
valid and authorized Sales Slip or Card Sale presented to Household during the
term of this Agreement, less the amount of the fees, charges, and discounts
described below, outstanding Account balances for Sales Slips subject to
Chargeback, reimbursements, refunds, customer credits and any other amounts owed
to Household by Merchant under this Agreement. Household may also offset or
recoup said amounts from amounts owed to Merchant under this Agreement on the
date such payment from Merchant to Household is due and payable. Any amounts
owed by Merchant to Household that cannot be paid by the aforesaid means shall
be due and payable by Merchant on demand. Subject to Merchant's right to dispute
in good faith any amounts owed Household under this Agreement and provided that
Merchant is actively pursuing such dispute, if Merchant fails or refuses to pay
any amounts owed to Household under this Agreement after Household provides
thirty (30) days' notice to Merchant, Household may cease authorizations for and
the funding or acceptance of any Sales Slips or Card Sales or the processing of
applications for an Account. Any payment made by either party to the other party
shall not be final but shall be subject to subsequent review and verification by
such other party. Household's liability to Merchant with respect to the funding
or processing of any Card Sale, Sales Slip or Credit Slip shall not exceed the
amount on the Sales Slip or Credit Slip in connection with such transaction. In
no event shall either party be liable for any incidental or consequential
damages. Merchant shall deliver to Household a daily settlement sheet by 11:00
a.m. Central time, on the first Business Day following the date covered by each
such sheet. The form of such daily settlement sheet shall be mutually agreed to
by the parties. From and after the Conversion Date, funding of each day's net
daily settlement amount shall be made by wire transfer of immediately available
funds to the account designated by the party receiving such payment no later
than 3:00 p.m. Central time on the Business Day on which the daily settlement
sheet is provided pursuant to this Section 3.1 if the transmission of such
previous day's transactions is received by 6:00 a.m. Central Time; provided,
that if the transmission is received later than 6:00 a.m. Central Time, then
funding shall occur on the first (1st) Business Day after said transmission. In
addition to any other rights and remedies available to a party under this
Agreement, in the event that the party obligated to make payment hereunder fails
to make any such funding payment by the time required herein (which failure is
caused by a factor within such party's control), and such delay results in the
party receiving such payment being unable to invest such funds overnight, the
next day's daily settlement sheet shall include interest on such delayed payment
amount (plus such delayed payment amount if such amount shall have not been
paid), calculated on the basis of an interest rate equal to the Federal Funds
Interest Rate, divided by three hundred and sixty (360) for each day such amount
is overdue.

Merchant acknowledges and agrees that (i) Household is paying Merchant for Sales
Slips in advance before Household can determine whether such Sales Slips are
subject to Chargeback, (ii) as a result, Household's payment to Merchant is
conditioned upon, and in reliance on, Merchant's agreement to permit Household
to recoup Chargebacks and other overpayments from fundings payable to Merchant
under this Agreement for subsequently presented Sale Slips, and (iii) due to the
ongoing reconciliation process implemented under this Agreement, the reduction
of current fundings by the amount of Chargebacks and other amounts owing by
Merchant to Household constitutes a single integrated transaction.

Section 3.2    Discounts.

Each Sales Slip or Card Sale generated pursuant to a regular plan or Promotional
Credit Plan shall be subject to a discount fee as set forth herein. The initial
discount fees shall be as follows:

Type of Plan

Discount Fee

Regular

0%

6 month SAC

2.90%

6 month no interest, no payment

4.10%

The Promotional Credit Plan discount fees shall be adjusted based upon changes
in Base LIBOR and shall be determined annually on each anniversary of the
Effective Date beginning with the first anniversary of the Effective Date of
this Agreement (the "Adjustment Date"). The "Adjustment" shall be equal to the
result of a multiplier ("Multiplier") multiplied by the difference, if any, in
the LIBOR determined as of the Adjustment Date ("Current LIBOR") from Base LIBOR
("LIBOR Spread"). The Multiplier will be equal to 0.2 for a 3-month promotion
and 0.4 for a 6-month promotion. The Current LIBOR shall be determined by the
average LIBOR for the month prior to the Adjustment Date. The new Promotional
Credit Plan discount fee shall be effective as to all Promotional Credit Plan
volume accepted and funded by Household for the next 12 months starting the
month immediately after the applicable Adjustment Date. The new Promotional
Credit Plan discount fee shall be determined by adding or subtracting the
Adjustment to or from the initial Promotional Credit Plan discount fee for each
Promotional Credit Plan. For example, if the Current LIBOR on the Adjustment
Date is 1.66% and Base LIBOR was 1.56%, the Promotional Credit Plan discount fee
for a 6 Month Same as Cash/Delayed Monthly payment ("6 Month SAC/DMP)
Promotional Credit Plan for a sale amount of $1,000 would be calculated as
follows: 1.66% (Current LIBOR) minus 1.56% (Base LIBOR) = .10% (LIBOR Spread);
.4 (Multiplier for a 6 month promotion) times .10% (LIBOR Spread) = .04%
(Adjustment). 2.90% (6 Month SAC/DMP Promotional Credit Plan for sale amount of
$1,000 discount fee) + .04% (Adjustment) = 2.94% (new discount fee for 6 Month
SAC DMP Promotional Credit Plan for sale amount of $1,000).

Merchant shall be entitled to a refund of the discount fees if the Card Sale is
canceled or the Goods are returned or canceled within thirty (30) days of the
date of the Card Sale. Merchant shall not be entitled to a refund of the
discount fees if the Card Sale is canceled or the Goods are returned or canceled
thirty (30) days or more after the date of the Card Sale.

Section 3.3    Program Fee.

The Program Fee (as defined in the Fee Letter) payable by Household to Merchant
under this Agreement and the circumstances under which such fee will be paid is
set forth in the Fee Letter, dated the date hereof, between Merchant and
Household (the "Fee Letter").

Section 3.4    Other Revenue.

The Other Revenue (as defined in the Fee Letter) payable by Household to
Merchant under this Agreement and the circumstances under which such amounts
will be paid is set forth in the Fee Letter, dated the date hereof, between
Merchant and Household (the "Fee Letter").

Section 3.5    Sales, Gross Receipts and Privilege Tax Refunds, Deductions
and/or Credits.

Merchant agrees that Household may, at its own expense, file refunds ("Refunds")
or deductions, credits, amended returns or audit offsets (collectively
"Credits") ("Refund" and "Credit" are sometimes referred to as "Claims") during
the term with respect to sales tax, gross receipts tax, transaction privilege
tax, or other similar tax imposed on sales of tangible property attributable to
any Accounts in states (and local jurisdictions) designated by Household (i) the
balances of which have been charged off by Household for federal income tax
purposes, (ii) which were or are owned by Household, and (iii) which were
originated with customers of Merchant who financed their retail purchases
through Household. Except as is otherwise provided in this Agreement, all
Accounts that are the subject of this Section were either acquired by Household
or received by Household by assignment without recourse. In the event Household
files for Refunds or claims Credits, Merchant shall use commercially reasonable
efforts to provide Household within sixty (60) days of Household's written
request all information reasonably requested by Household to support or verify
the Claims, including but not limited to information contained in Merchant's
state or federal income tax returns or from Merchant's computer systems. If a
Refund is to be claimed in California or any other state that requires an
election form to be filed as a condition to receiving a Refund, Merchant agrees
to provide and execute an election form in the form attached as Exhibit A or in
such other form as is required by Household or the California State Board of
Equalization or other state regarding Merchant. Household shall be entitled to
retain 100% of all Refunds or Credits received from the Claims. Household shall
indemnify and hold Merchant and its subsidiaries or Affiliates and their
respective officers, employees, agents and directors harmless from any Losses
(including, without limitation, any taxes) resulting from any Claims.

ARTICLE IV

ACCOUNT TERMS

Annual Percentage Rates.

The APR to be charged on purchases with a Card shall be variable based on the
Prime Rate on the first or last day of a Month (as determined by Household) plus
15.9% (but not lower than 21.9%) for the Standard APR, or the Prime Rate plus
19.9% (but not lower than 25.9%) for the Default APR. Notwithstanding the
foregoing, the APR shall not exceed the maximum interest rate allowable by
Applicable Law and shall be subject to change from time to time by Household;
provided, however, that Household shall provide Merchant with 30 days' prior
written notice of any such change and the right to review all appropriate
reports and other information detailing Household's basis for such proposed
change.

Minimum Payments.

From and after the Effective Time, except for Promotional Credit Plans, the
minimum monthly payments required from a Cardholder shall be the greater of $15
or 10% of the Cardholder's Indebtedness and shall be subject to change from time
to time by Household; provided, however, that Household shall provide Merchant
with 30 days' prior written notice of any such change and the right to review
all appropriate reports and other information detailing Household's basis for
such proposed change.

Late Fee.

If a Cardholder does not make a minimum monthly payment when due, a late fee of
$29 will be assessed. Upon agreement of the parties, and upon Merchant's
agreement to a concurrent adjustment of the Program Fee to share any increased
fee revenue, a tiered late fee schedule may be instituted based on the size of
the Cardholder's balance. Late fees shall be subject to change from time to time
by Household upon notice to Merchant; provided, however, that Household shall
provide Merchant with 30 days' prior written notice of any such change and the
right to review all appropriate reports and other information detailing
Household's basis for such proposed change. Household may, at its option and
upon evaluation of an Account, grant such late fee waivers as are deemed
reasonable by Household.

Overlimits.

Authorization of Card Sales which exceed a Cardholder's established credit limit
will be granted or declined in accordance with Household's credit and
underwriting criteria and procedures, as may be amended or modified from time to
time by Household. Household acknowledges that (i) it is currently entitled to
charge a fee for any grant of credit in excess of a Cardholder's established
credit limit, (ii) it does not currently exercise its right to charge such a fee
with respect to any Cardholder and (iii) it has no intention to charge any such
fee in the future. If Household determines to change its current practice of not
charging such a fee, it shall provide Merchant with 30 days' prior written
notice of any such change and the right to review all appropriate reports and
other information detailing Household's decision to charge such a fee.

Reward Program.

The parties acknowledge that Merchant currently operates the Gottschalks Reward
Program pursuant to which Cardholders accrue points for net Card Sales and based
on such points receive, from time to time, a rebate in the form of a coupon
which may be used toward the purchase of Goods ("Preexisting Reward Program").
The parties agree that Household shall have no liability or obligation with
respect to the obligations arising under, or the costs of the operation of, the
Preexisting Reward Program prior to the Effective Date. Merchant shall defend,
indemnify and hold harmless Household against any claims related to such
liabilities or obligations.

Household and Merchant agree as of the Effective Date to continue the operation
of the Preexisting Reward Program (such program after the Effective Date, the
"Reward Program"). Except as otherwise mutually agreed upon by the parties, the
parties agree that the Reward Program will be substantially similar to the
Preexisting Reward Program. From and after the Effective Date, Household shall
be, except as set forth below, responsible for the management of the Reward
Program and any costs associated with such Reward Program, excluding the amounts
of any rewards, including without limitation, notification to Cardholders of the
amount of points accrued. The management of the Reward Program shall include,
without limitation, maintaining records of cumulative net card sales purchases
by each Cardholder for purposes of determining the accrued Cardholder rewards.
The amount of any coupons and the frequency of issuance shall be mutually agreed
upon by Household and Merchant with respect to any new Reward Program. Coupons
may be redeemed by Cardholders whose Accounts are in good standing. Merchant
shall be responsible for the costs associated with the printing, production and
mailing of the coupons. Any additional costs associated with the Reward Program
shall be mutually agreed upon by the parties in advance of either party
incurring such costs.

Merchant shall indemnify and hold harmless Household against any claims related
to the redemption or failure to redeem the coupons, or with respect to any
Goods, or other related services purchased by a Cardholder utilizing such
coupons.

ARTICLE V

OPERATIONAL RESPONSIBILITIES

Consumer Transactions.

Merchant shall honor all valid Cards without discrimination, when properly
presented by Cardholders for payment of Goods.

Surcharges.

Merchant shall not require, through an increase in price or otherwise, any
Cardholder to pay any surcharge at the time of sale or pay any part of any
charge imposed by Household on Merchant.

Promotion of Program.

Merchant shall actively promote the Program. To the extent Merchant displays
materials for credit or charge cards issued by other parties, it shall display
the advertising and promotional materials relating to the Card in a manner and
with a frequency equal to or greater than that accorded any other third party
credit or charge card. Merchant shall prominently display at each of its
locations, if appropriate, advertising and promotional materials relating to the
Card, including, without limitation, take-one applications for the Card and use
or display such materials in accordance with any specifications mutually agreed
to by Household and Merchant. Such materials shall be used only for the purpose
of soliciting accounts for the Program. Merchant shall include a link on its web
site to the Household web site, and include language approved by Household
notifying visitors that they may complete an application for a Card via the
Internet by clicking on such link. Any solicitation, written material,
advertising or the like relating to the credit terms and credit products offered
pursuant to the Program shall receive Household's prior review and written
approval (which approval shall not be unreasonably withheld by Household). If
Household prepares any such material at Merchant's request, Household will
charge Merchant and Merchant agrees to pay for the reasonable costs of any such
material. Such review and approval by Household shall be limited to the review
and approval of the credit terms and credit products and shall not be construed
as review or approval of any advertising or solicitation materials for any other
purpose or for compliance with any provisions of any local, state or federal
advertising laws not related to credit terms or credit products. Following
termination of this Agreement, Merchant shall not use any such materials.

Forms.

Subject to Section 2.2 above with respect to Sales Slips and Credit Slips,
Merchant shall use only the form of, or modes of transmission for, applications,
agreements, Sales Slips and Credit Slips as are provided or agreed to by
Household, and not use any applications, agreements, Sales Slips, and Credit
Slips provided or agreed to by Household other than in connection with an
application for a Card or a Card transaction. When provided by Household with a
new edition of forms with the instruction to replace the previous editions with
the new editions by a certain date, Merchant shall do so in accordance with the
instructions.

Applications.

Merchant shall, with respect to paper applications that it accepts in its
stores:

 a. make sure all information requested on the application is complete and
    legible;
 b. obtain the signature on the application of all persons whose name will
    appear on the Account or will be responsible for the Account, other than
    persons who are responsible solely as a result of the operation of community
    property laws;
 c. give the applicant the initial disclosures at the time of signing the
    application/agreement prior to the first transaction under the Account;
 d. obtain and provide verification of the applicant's identity and current
    address by (i) witnessing the signature on the application of each person
    whose name will appear on the Account or who will be responsible for the
    Account; and (ii) reviewing one of the following: a current drivers license
    containing the applicant's photo and current residence as listed on the
    application, or a current government issued identification card containing
    the applicant's photo and current residence as listed on the application, or
    a valid US Government issued military identification, or a valid United
    States Passport containing the applicant's photo; and (iii) reviewing an
    unexpired major credit card (e.g., American Express, VISA, MasterCard,
    Sears, Discover or major department store or oil company credit card) or
    another form of government document containing the applicant's name and
    signature (e.g., social security card) and comparing the signature on such
    credit card with the signature on the application and/or Sales Slip; and
    (iv) recording on the application where designated the drivers license
    number or the card type, card account number (where permissible) and
    expiration date of such credit card identification. If the address on the
    photo identification does not match the address on the application, Merchant
    shall take all steps reasonably requested by Household to verify the
    applicant's identity.
 e. provide all information required by Household for approval of applications
    and legibly insert the Account number and approval number on the application
    in the designated area; and
 f. send the actual original approved signed application to Household at an
    address designated by Household within ten (10) Business Days of approval of
    the application by Household.

Sales Slips.

Merchant shall, with respect to Sales Slips:

 a. enter legibly or capture electronically on a Sales Slip (prior to obtaining
    the Cardholder's signature for in store sales) (i) a description of all
    Goods purchased in the same transaction in detail sufficient to identify the
    transaction; (ii) the date of the transaction; (iii) the Authorization
    number; (iv) the entire amount due for the transaction (including any
    applicable taxes); (v) if applicable, the promotional credit plan; (vi)
    Cardholder's name; (vii) the last three digits of the Account number; and
    (viii) Merchant's name and address;
    REQUEST AUTHORIZATION FROM HOUSEHOLD'S AUTHORIZATION CENTER UNDER ALL
    CIRCUMSTANCES.
    (Household may refuse to accept or fund any Sales Slip that is presented or
    transmitted to Household for payment more than sixty (60) days after the
    date of Authorization of the Card Sale). Merchant agrees not to divide a
    single transaction between two or more Sales Slips or between a Household
    Sales Slip and a sales slip for another credit provider. If Authorization is
    granted, legibly enter the Authorization number in the designated area on
    the Sales Slip. If Authorization is denied, Merchant will not complete the
    transaction and follow any instructions from the Authorization Center;
 b. In the event electronic authorization is not available and/or Merchant is
    unable to capture electronically on a Sales Slip the information in Section
    5.6(a), Merchant shall call Household for an authorization and enter legibly
    on the Sales Slip sufficient information to identify the Cardholder and
    Merchant, including at least, Merchant's name and address, the Cardholder's
    name, Authorization number, Account number and the effective date, if any,
    on the Card. Merchant shall be deemed to warrant the Cardholder's true
    identity as an authorized user of the Card;
 c. for in store sales, obtain the signature of the Cardholder on the Sales
    Slip, compare the signature on the Sales Slip with the signature panel of
    the Card, or if the Cardholder does not have his/her Card, verify the
    identity of the Cardholder as provided in Section 5.5(d), and if
    identification is uncertain or if Merchant otherwise questions the validity
    of the Card, contact Household's Authorization Center for instructions. For
    telephone orders (TO), mail orders (MO), or Internet Order (IO), the Sales
    Slip may be completed without the Cardholder's signature and a Card imprint,
    but Merchant shall, in addition to all other requirements under this Section
    5.6, enter legibly on the signature line of the Sales Slip the letters TO,
    MO, or IO, as appropriate, and not provide Goods after being advised that
    the TO, MO, or IO has been canceled or that the Card is not to be honored;
 d. BE RESPONSIBLE FOR REQUESTING IDENTIFICATION OF THE CARDHOLDER OR AUTHORIZED
    USER OF THE CARD;
 e. not present the Sales Slip or transmit the sale to Household for funding
    until all Goods are provided to the Cardholder's reasonable satisfaction or
    the Goods are shipped directly to the Cardholder. However, if all or a
    portion of the Goods are to be provided at a date later than ten (10) days
    from the date of the Card Sale, and the Merchant requires a deposit, then
    the Cardholder is to sign separate Sales Slips, one of which represents a
    "deposit" and the second of which represents payment of the "balance." The
    "deposit" Sales Slip may be presented for payment in Merchant's normal
    course, the "balance" Sales Slip is to be presented for payment only upon
    provision of all Goods, and in addition to the other applicable requirements
    specified in this Section 5.6, Merchant shall (1) enter legibly on the Sales
    Slips the word "deposit" or "balance", as appropriate, and (2) enter legibly
    the Authorization number on both Sales Slips for the amount of each
    transaction. Household may, however, require Merchant to discontinue
    submitting separate Sales Slips at any time and only submit Sales Slips
    after all Goods are provided to the Cardholder's reasonable satisfaction. If
    the Card Sale is canceled or the Goods canceled or returned the Sales Slip
    is subject to Chargeback;
 f. enter the Card Sale into the Terminal; and
 g. except with respect to telephone orders, mail orders, and Internet orders,
    deliver a true and completed copy of the Sales Slip to the Cardholder at the
    time of delivery of the Card Sale.

Credit Slips.

Merchant shall not make any refunds without asking the customer the method of
payment by which the original purchase was made and Merchant shall make such
refund using the same tender as was used for the original purchase. Merchant
shall not knowingly make any cash refund on a Card Sale but shall complete and
deliver promptly to Household a Credit Slip evidencing a refund or adjustment
and deliver to the Cardholder a true and complete copy of the Credit Slip
showing such refund or adjustment at the time the refund or adjustment is made
if Goods are returned, any Card Sale is terminated or canceled, or Merchant
allows any price adjustment. Merchant shall sign and date each such Credit Slip
and include thereon a brief description of the Goods returned, Card Sale
terminated or canceled, or adjustment made, Authorization number, Cardholder's
name, and the last three digits of the Account number, and the date and amount
of the credit, all in sufficient detail to identify the transaction. Merchant
shall legibly reproduce on each Credit Slip the embossed legends from the Card.

Cardholder Payments and Endorsement.

Merchant agrees that Household has the sole right to receive payments on any
Sales Slip or Card Sale funded by Household and such payments shall constitute
the property of Household. Unless specifically authorized in writing by
Household, Merchant agrees not to make any collections on any such Sales Slips
or Card Sale. Merchant agrees to hold in trust for Household any payment
received by Merchant of all or part of the amount of any such Sales Slip or Card
Sale and to use commercially reasonable efforts not to commingle any such
payment with other funds of Merchant and to net such payment against any amounts
owing from Household to Merchant via the daily settlement sheet described in
Section 3.1. Merchant agrees that Merchant shall be deemed to have endorsed any
Sales Slip, Credit Slip, or Cardholder payments by check, money order, or other
instrument made payable to Merchant that a Cardholder presents to Household in
Household's favor, and Merchant hereby authorizes Household to supply such
necessary endorsements on behalf of Merchant. Merchant may accept in-store
payments from Cardholders subject to this Section 5.8 and shall provide
Cardholders with a receipt for any such payments if possible.

Written Complaints.

Merchant shall within ten (10) Business Days of receipt provide Household with a
copy of any written complaint from any Cardholder concerning an Account.

Operating Procedures.

Household may from time to time make reasonable requests to Merchant regarding
operating procedures in order to ensure the smooth operation of the Program.
Merchant agrees to use its best efforts to abide by such requests.

Merchant Business Practices.

Merchant agrees to provide adequate services in connection with each Card Sale
pursuant to standard customs and trade practices and any applicable
manufacturer's warranties, and to provide such replacement goods or take such
other corrective actions as may be required by Applicable Law.

Presentation of Sales Slip or Credit Slips.

Merchant shall present a Sales Slip or Credit Slip to Household or such other
entity designated by Household upon Household's demand at Merchant's cost
provided such request is made within five (5) Business Days of the request and
only in connection with a customer service issue, dispute or matters related
thereto.

Change in Terms.

Merchant shall mail the initial change in terms notices as provided by Household
to those Cardholders designated by Household. Household and Merchant shall each
pay one-half of all costs and expenses incurred in connection with such initial
mailing. When possible, Merchant shall provide the initial change in terms
notices via billing statement, messages, or inserts. Such change in terms
notices shall be effective on such date as is necessary to comply with
Applicable Law.

Service Level Agreement.

Household and Merchant agree to enter into a service level agreement within
thirty (30) days of the date of this Agreement which shall specify minimum call
center hours of operation, target wait times, penalties for non- compliance and
other terms, which terms shall be mutually agreed upon but substantially similar
to the terms and levels Household offers merchants of similar size, including
credit product offerings.

ARTICLE VI

MERCHANT REPRESENTATIONS AND WARRANTIES

General Representations and Warranties.

Merchant represents and warrants to Household as of the Effective Date and
throughout the term of this Agreement the following:

(a) It has full corporate or other power and authority to enter into this
Agreement; that all corporate or other action required under any organization
documents to make this Agreement binding and valid upon Merchant according to
its terms has been taken; and that this Agreement is and will be binding, valid
and enforceable upon Merchant according to its terms (except as such enforcement
may be limited by bankruptcy, insolvency, reorganization, moratorium,
receivership, conservatorship and other laws relating to or affecting creditors'
rights generally and by general equity principles).

(b) Neither (i) the execution, delivery and performance of this Agreement, nor
(ii) the consummation of the transactions contemplated hereby will constitute a
material violation of law or a material violation or default by Merchant under
its articles of incorporation, bylaws or any organization documents, or any
material agreement or contract, and no authorization of any governmental
authority is required in connection with the performance by Merchant of its
obligations hereunder.

(c) It has and will retain all licenses required by local or state law to
conduct its business and to perform its obligations under this Agreement.

Representations and Warranties Regarding Card Sales and Applications.

(a) Merchant represents and warrants to Household as of the Effective Date and
throughout the term of this Agreement the following:

(b) Each Card Sale will arise out of a bona fide sale of Goods by Merchant and
will not involve the use of the Card for any other purpose.

(c) Each Card Sale will be to a consumer for personal, family, or household
purposes.

(d) Cardholder applications will be available to the public (i) without regard
to race, color, religion, national origin, sex, marital status, disability or
age (provided the applicant has the capacity to enter into a binding contract)
and (ii) not in any manner which would discriminate against an applicant or
discourage an applicant from applying for the Card on the basis of race, color,
religion, national origin, sex, marital status, disability or age (provided the
applicant has the capacity to enter into a binding contract).

ARTICLE VII

HOUSEHOLD REPRESENTATIONS AND WARRANTIES

General Representations and Warranties.

Household represents and warrants to Merchant as of the Effective Date and
throughout the term of this Agreement the following:

(a) It has full corporate or other power and authority to enter into this
Agreement; that all corporate or other action required under any organization
documents to make this Agreement binding and valid upon Household according to
its terms has been taken; and that this Agreement is and will be binding, valid
and enforceable upon Household according to its terms (except as such
enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium, receivership, conservatorship and other laws relating to or
affecting creditors' rights generally and by general equity principles).

(b) Neither (i) the execution, delivery and performance of this Agreement, nor
(ii) the consummation of the transactions contemplated hereby will constitute a
material violation of law or a material violation or default by Household under
its articles of incorporation, bylaws or any organization documents, or any
material agreement or contract, and no authorization of any governmental
authority is required in connection with the performance by Household of its
obligations hereunder.

(c) It has and will retain all licenses required by local, state or federal law
to conduct its business and to perform its obligations under this Agreement.

(d) Household's administration of the credit of the Program shall be conducted
without regard to race, color, religion, national origin, sex, marital status,
disability or age (provided the applicant has the capacity to enter into a
binding contract) and (ii) not in any manner which would discriminate against a
Cardholder or an applicant or potential applicant for the Card on the basis of
race, color, religion, national origin, sex, marital status, disability or age
(provided the applicant has the capacity to enter into a binding contract).

ARTICLE VIII

CHARGEBACKS TO MERCHANT

Right to Chargeback.

Any Sales Slip or Card Sale is subject to Chargeback under any one or more of
the following circumstances, and thereupon the provisions of Section 8.2 below
shall apply:

 a. the application or Sales Slip is missing or the application or any required
    information on the application or the Sales Slip or any required information
    on the Sales Slip is illegible or incomplete; the Sales Slip or application
    is not executed by the Cardholder;
 b. an Authorization is not obtained from the Authorization Center;
 c. a valid Authorization number is not correctly and legibly entered on the
    Sales Slip;
 d. the Sales Slip is a duplicate of a Sales Slip previously paid;
 e. the price of the Goods shown on the Sales Slip differs from the amount shown
    on the Cardholder's copy of the Sales Slip (provided, however, that in such
    instance, the amount of the Chargeback shall be limited to the amount of the
    positive difference only);
 f. Household reasonably determines that Merchant has breached or failed to
    satisfy, any term, condition, covenant, warranty, or other provision of this
    Agreement in connection with a Sales Slip, Card Sale or the transaction to
    which it relates, or an application for a Card or the opening of an Account;
 g. the Sales Slip, application, Cardholder Agreement or Card Sale is fraudulent
    or is subject to any claim of illegality, cancellation, rescission,
    avoidance or offset for any reason whatsoever, including, without
    limitation, negligence, fraud, misrepresentation, or dishonesty on the part
    of the customer (provided, however, that Merchant shall not be liable for,
    and no Sales Slip or Card Sale shall be subject to a Chargeback from, any
    such negligence, fraud, misrepresentation or dishonesty on the part of the
    customer if Merchant shall have complied with Sections 5.5, 5.6 and 5.7) or
    Merchant or its agents, employees, licensees, or franchisees;
 h. the related transaction is not a bona fide transaction in Merchant's
    ordinary course of business;
 i. the Cardholder in good faith, disputes or denies the Card Sale or other Card
    transaction, the execution of the Sales Slip, application, or Cardholder
    Agreement;
 j. the Cardholder in good faith disputes or denies the delivery, quality, or
    performance of the Goods;
 k. the Cardholder has not authorized the Card Sale;
 l. Cardholder alleges that a credit adjustment was requested and refused or
    that a credit adjustment was issued by Merchant but not posted to the
    Account due to Merchant's failure to submit the Credit Slip to Household;
 m. Merchant ships Goods to an address that does not match Household's billing
    address and the Cardholder denies that the Goods were received; or Merchant
    fails to deliver to Household the Sales Slip, Credit Slip, application or
    other records of the Card transaction within the time periods required in
    this Agreement.

Resolution and Payment.

Merchant is required to resolve any dispute or other of the circumstances
described above in Section 8.1 to Household's reasonable satisfaction within
thirty (30) days of receipt of written notice of Chargeback or Merchant shall
pay to Household the full amount of each such Sales Slip or Card Sale subject to
Chargeback or the portion thereof designated by Household, as the case may be,
plus the finance charges thereon, the Merchant Participation Fees paid to
Merchant for each such Sales Slip, and other fees and charges provided for in
the Cardholder agreement. Household shall provide to Merchant a monthly
statement and related reports in sufficient detail to allow Merchant to identify
the underlying transactions. Upon Chargeback to Merchant of a Sales Slip or Card
Sale, Merchant shall bear all liability and risk of loss associated with such
Sales Slip, Card Sale or Account, or the applicable portion thereof, without
warranty by, or recourse or liability to, Household. Household may deduct
amounts owed to Household under this Section from any amounts owed to Merchant
under this Agreement. Household shall be entitled to recover reasonable attorney
fees incurred by Household to collect any Chargeback amounts permitted under
this Agreement due Household which are not paid by Merchant in accordance with
the terms of the Agreement.

ARTICLE IX

TRANSMISSION AND RECORDS

Transmission of Data.

Merchant shall transmit to Household, by electronic transmission or other form
of transmission designated by Household all data required by this Agreement to
appear on Sales Slips and Credit Slips. All data transmitted shall be in a
medium, form and format mutually agreed to by the parties and shall be presorted
according to Household's instructions. Any errors in such data or in its
transmission shall be the sole responsibility of Merchant. The means of
transmission indicated above in this Section shall be the exclusive means
utilized by Merchant for the transmission of Sales Slip, Credit Slip and in-
store payment transaction data to Household.

Receipt of Transmission.

Upon successful receipt of any transmission, Household shall accept such
transmission and pay Merchant in accordance with this Agreement, subject to
subsequent review and verification by Household and to all other rights of
Household and obligations of Merchant as set forth in this Agreement. If data
transmission is by tape, Merchant agrees to deliver upon demand by Household a
duplicate tape of any prior tape transmission, if such demand is made within
forty-five (45) days of the original transmission.

Records.

Merchant shall maintain the actual paper Sales Slips, Credit Slips, and other
records pertaining to any transaction covered by this Agreement for such time
and in such manner as Household or any law or regulation may require. Merchant
acknowledges that Household currently retains copies of Sales Slips, Credit
Slips and other transaction documents for four (4) years. Merchant shall make
and retain for at least one (1) year legible copies of both sides of such actual
paper Sales Slips, Credit Slips or other transaction records. Any transaction
which is the subject matter of a customer dispute or return after such one year
period shall be subject to a Chargeback if the underlying Sales Slips, Credit
Slips or other transaction records are missing. Within ten (10) days, or such
earlier time as may be required by Household, of receipt of Household's request,
Merchant shall provide to Household copies of the actual paper Sales Slips,
Credit Slips or other transaction records, any other documentary evidence
available to Merchant and reasonably requested by Household to meet its
obligations under Applicable Law (including its obligations under the Fair
Credit Billing Act) or otherwise to respond to questions, complaints, lawsuits,
counterclaims or claims concerning Accounts or requests from Cardholders, or to
enforce any rights Household may have against a Cardholder, including, without
limitation, litigation by or against Household, collection efforts and
bankruptcy proceedings, or for any other reason. In the event Merchant fails to
comply in any respect with the provisions of this Section 9.3, Household may
process a Chargeback for each Card Sale involved pursuant to Article 8 above.
Promptly upon termination of this Agreement or upon the request of Household,
Merchant will provide Household with all original copies of documents required
to be retained under this Agreement.

ARTICLE X

INDEMNIFICATION

Indemnification by Merchant.

Merchant shall be liable to and shall indemnify and hold harmless Household and
its Affiliates and their respective officers, employees, agents and directors
from any claims, complaints or out-of-pocket losses, damages, costs and expenses
(including, without limitation, reasonable attorneys' fees and expenses)
(collectively "Losses") incurred by Household or any Affiliate of Household or
their respective officers, employees, agents and directors arising out of:
(i) Merchant's actual or alleged failure to comply with its obligations under
this Agreement; (ii) any lawsuit, legal proceeding, arbitration proceeding,
claim, dispute, complaint or setoff by a Cardholder made in good faith with
respect to anything done or not done by Merchant in connection with Card Sales,
Card transactions, credits or a Cardholder's Account; (iii) anything done or not
done by Merchant in connection with the furnishing of any Goods purchased by
Cardholders; (iv) the death or injury to any person or the loss, destruction or
damage to any property arising out of anything done or not done by Merchant in
connection with the design, manufacture or furnishing by Merchant of any Goods
purchased by Cardholders; (v) any claim or complaint of a third party or
governmental agency in connection with Merchant's advertisements and promotions
relating to the Card, credit terms or credit products which have not been
approved by Household; (vi) any illegal or improper conduct of Merchant or its
employees or agents in connection with any of the transactions contemplated by
this Agreement; and (vii) any lawsuit, legal proceeding, arbitration proceeding,
claim, dispute or complaint by a consumer made in good faith or any lawsuit,
legal proceeding or inquiry by a governmental agency that Merchant has violated
the Equal Credit Opportunity Act, Truth in Lending Act, or any other Applicable
Laws. Household may deduct any amounts incurred by Household under this Section
from amounts owed Merchant under this Agreement. In no case shall Merchant be
liable for Losses resulting from Household's gross negligence or willful
misconduct.

Indemnification by Household.

Household shall be liable to and shall indemnify and hold harmless Merchant and
its subsidiaries or Affiliates and their respective officers, employees, agents
and directors from any Losses incurred by Merchant or any subsidiary or
Affiliate of Merchant or their respective officers, employees, agents and
directors arising out of (i) Household's actual or alleged failure to comply
with its obligations under this Agreement; (ii) any lawsuit, legal proceeding,
arbitration proceeding, claim, dispute or complaint or set-off by a Cardholder
made in good faith resulting from anything done or not done by Household in
connection with such Cardholder, Card Sale transactions, credits, or
Cardholder's Account; (iii) any illegal or improper conduct of Household, or its
employees or agents with respect to the Card, a Card Sale, an Account or any
other matters relating to the Program; (iv) any lawsuit, legal proceeding,
arbitration proceeding, claim, dispute, complaint or setoff by a consumer made
in good faith or any lawsuit, legal proceeding or inquiry by a governmental
agency resulting from a violation by Household, with respect to the
application/agreement, of the Equal Credit Opportunity Act, Truth in Lending Act
or any other Applicable Laws; and (v) any lawsuit, legal proceeding, arbitration
proceeding, claim, dispute or complaint of any third party or governmental
agency made in good faith in connection with advertisements and promotions
prepared by Household relating to the Card, credit terms or credit products.
Notwithstanding the foregoing, the indemnification by Household shall not apply
to any claim or complaint relating to the failure of Merchant to resolve a
billing inquiry or dispute with a Cardholder relating to Goods or services
purchased on the Card where such failure was not caused by Household.

Notice of Claim.

Except as otherwise expressly provided herein, the procedures to be followed as
to notice of claims, selection of counsel, settlement of claims and subrogation
with respect to the indemnifications set forth in this Article 10 shall be the
same as the provisions set forth in the Purchase and Sale Agreement in Section
7.3 thereof, which provisions shall be incorporated herein in their entirety and
shall be subject to the survival provisions therein.

ARTICLE XI

TERM AND TERMINATION

Term.

This Agreement shall be effective as of the Effective Date and shall remain in
effect through January 31, 2008 ("Term") unless and until earlier terminated as
provided herein. The termination of this Agreement shall not affect the rights
and obligations of the parties with respect to transactions and occurrences that
take place prior to the effective date of termination, except as otherwise
provided herein.

Termination.

This Agreement may be terminated:

 a. by the non-breaching party upon material breach by a party of its
    obligations or any warranty or representation under this Agreement; provided
    that the non-breaching party shall have given the party in material breach
    written notice and the breaching party shall not have cured such breach
    within thirty (30) days of its receipt of such notice;
 b. by Household upon written notice to Merchant if the aggregate dollar amount
    of all Sales Slips subject to Chargeback in any monthly billing cycle
    exceeds 5% of the total net balances of all Accounts at the end of such
    monthly billing cycle;
 c. by Household or Merchant upon written notice to the other in the event the
    other party shall elect to wind up or dissolve its operation or is wound up
    and dissolved; becomes insolvent or repeatedly fails to pay its debts as
    they become due; makes an assignment for the benefit of creditors; files a
    voluntary petition in bankruptcy, or for reorganization or is adjudicated as
    bankrupt or insolvent; or has a liquidator or trustee appointed over its
    affairs;
 d. by Household upon written notice to Merchant (i) if Merchant suspends or
    goes out of business or substantially reduces its business operations or
    sends a notice of a proposed bulk sale of all or a substantial part of its
    business; or (ii) if the dollar volume of Card Sales generated by Merchant
    is below $240,000,000 in any fiscal year of Merchant on a annual basis and
    such shortfall is not a result of a material reduction in (A) application
    approval rates during such period or (B) aggregate Cardholder "open to buy"
    or (C) any combination of both (A) and (B); or (iii) if Household has
    reasonably established that Merchant, its agents or employees have engaged
    in any material fraudulent activity in that connection with any of the
    transactions contemplated by this Agreement;
 e. by Merchant upon written notice to Household if Household suspends or goes
    out of business or substantially reduces its business operations.

Change in Law.

If, in the parties' reasonable judgment, any Applicable Law requires that this
Agreement or either party's rights or obligations hereunder be amended,
modified, waived or suspended in any material respect, including, without
limitation, the amount of finance charges or fees that may be charged or
collected or the interest rate that may be charged on purchases with the Card,
the parties shall negotiate in good faith to execute any such required
amendment, modification or waiver; provided, however, that if the parties are
unable to agree on any such amendment, modification or waiver within ninety (90)
days, [this Agreement shall terminate at no fault of either party.

Reimbursement of Unearned Prepaid Program Fee.

The Unearned Prepaid Program Fee shall initially be the Prepaid Program Fee. At
the beginning of each calendar month commencing after the Closing Date, the
Unearned Prepaid Program Fee shall be reduced by an amount equal to:

 i.  the Unearned Prepaid Program Fee prior to this adjustment divided by,
 ii. the number of calendar months remaining in the Amortization Period (which
     number shall include the calendar month that has just begun).

In the event of the termination of this Agreement for any reason (other than a
termination caused by a Household breach (under Section 11.2(a)), dissolution,
winding up, insolvency or bankruptcy of Household (under Section 11.2(c)) or a
change in Household's business operations (under Section 11.2(e)), Merchant
shall pay to Household the then applicable Unearned Program Fee relating to
periods after the effective date of such termination calculated in accordance
with this Section 11.4.

Duties and Rights Upon Termination.

Upon termination of this Agreement, Merchant shall promptly submit to Household
all Card Sales, Sales Slips, Credit Slips and other transaction documents or
data made through the date of termination. In addition, Merchant shall promptly
return all computer hardware and software, remote data entry terminals and
peripherals and other equipment provided by Household, or an Affiliate thereof,
in good working order (ordinary wear and tear excepted) to Household or any
Affiliate designated by Household, and Merchant shall de- install from its
operating system any program files provided by Household to Merchant and return
the same to Household or any Affiliate designated by Household. Household is not
liable to Merchant for any direct or consequential damages that Merchant may
suffer as a result of Household's termination of this Agreement. The parties
agree to fully and completely cooperate with each other in winding up the
Program, including but not limited to providing for orderly return of lists,
providing for an orderly deconversion and conversion to a successor platform,
providing commercially adequate documentation and performing similar tasks.

Purchase Requirements.
 a. Upon termination of this Agreement pursuant to Sections 11.1 or 11.2,
    Merchant, and its successors and assigns, shall, at either party's request,
    purchase or arrange the purchase by a third party of the Accounts
    outstanding on the effective date of such termination, without recourse to
    Household and without representations or warranty, express or implied. The
    purchase price shall be 100% of the Indebtedness in respect of the
    outstanding Accounts, plus Accrued Interest (as defined in the Purchase and
    Sale Agreement) and fees from the last billing cycle through the date of
    such purchase of the Accounts. Merchant shall notify Household (i) in the
    case of a termination under Section 11.1, no less than one-hundred and
    twenty (120) days prior to the effective date of termination or (ii) in the
    case of a termination under Section 11.2 (a "Section 11.2 Termination"),
    within thirty (30) days of the effective date of termination, of its
    intention to purchase the Accounts. The purchase of the Accounts
    contemplated hereby shall be consummated no later than one-hundred and
    twenty (120) days (or one-hundred and fifty (150) days in the case of a
    Section 11.2 Termination) after the effective date of termination of this
    Agreement and shall be under other terms and conditions as are commercially
    reasonable to Household and Merchant.
 b. If the purchase of the Accounts contemplated in subsection (a) above is not
    consummated within one-hundred and twenty (120) days (or one-hundred and
    fifty (150) days in the case of a Section 11.2 Termination) from the
    effective date of termination, and unless Household agrees to extend such
    time period, Merchant shall have no further rights to purchase the
    outstanding Accounts. In any event, commencing on the effective date of
    termination of this Agreement, Merchant shall pay to Household, monthly,
    within ten (10) days of Household's request, a liquidation fee in the amount
    of $2.00 per month per statemented and active Account outstanding as of the
    effective date of termination of this Agreement (i) if a purchase of the
    Accounts as contemplated in subsection (a) above is consummated, until such
    purchase is consummated and Household is paid the purchase price in full, or
    (ii) if no purchase of the Accounts as contemplated in subsection (a) above
    is consummated, until such time as the statemented and active Accounts and
    related Indebtedness outstanding as of such effective date of termination
    (i) are liquidated and such liquidation price is paid in full or (ii)
    otherwise no longer meet the definition of "Account" (as defined in the
    Purchase and Sale Agreement).

Survival.

The terms and provisions of Articles 6, 7, 8, 10, 11 and Sections 12.3, 12.4
(indemnification provisions only), 12.6, 12.21, 12.22 and 12.23 shall survive
termination of this Agreement until the first anniversary of such termination.

ARTICLE XII

MISCELLANEOUS

Merchant Financial Information.

Household may review on a quarterly basis Merchant's financial stability. To
assist Household in doing this, in the event Merchant ceases to be publicly
traded and ceases to make periodic filings with the Securities and Exchange
Commission, Merchant shall deliver to Household (i) in the case of the first
three fiscal quarterly financial statements, no later than 45 days after the end
of each fiscal quarter, and (ii) in the case of the fourth fiscal quarter and
fiscal year end financial statements, no later than 90 days after the end of
each fiscal year, a financial statement certified by a duly authorized officer
or representative of Merchant with knowledge of the accuracy of the information
contained therein, including, without limitation, all footnotes required for
Securities and Exchange Commission reporting. Merchant warrants and represents
that the financial statements and reports submitted to Household by or on behalf
of Merchant are true and accurate in all material respects and to the best of
Merchant's knowledge as of the preparation date and Merchant further agrees to
supply such additional financial information as Household may reasonably request
from time to time. Merchant understands that Household may verify the
information on any financial statement or other information provided by Merchant
and, from time to time, may seek credit and other information concerning
Merchant from others and may provide financial and other information regarding
the portfolio to its Affiliates or to others for purposes of its asset
securitizations and sales.

Cardholder Account Information.

Merchant shall not sell, provide, or exchange Account information in the form of
imprinted Sales Slips, carbon copies of imprinted Sales Slips, mailing lists,
tapes or other media obtained by reason of a Card transaction to any third party
other than to Merchant's employees or agents for the purpose of assisting
Merchant in its business with Household or pursuant to a government request.
Household shall not sell, provide or exchange Account information in the form of
mailing lists, tapes or other media obtained by reason of this Agreement to any
third party, except as agreed herein or by the parties or as permitted by law.
Merchant may use the Cardholder List for marketing purposes and in accordance
with this Agreement. Household may share Account and Cardholder Information with
its Affiliates as permitted by law. Except as provided herein and as necessary
to carry out obligations hereunder, the Cardholder List will not be sold,
transferred, or otherwise used or exchanged by either party without the prior
written consent of the other party.

Securitization.

Household shall have the right to securitize the portfolio or any part thereof
by itself or as part of a larger offering at any time. However, Household shall
not securitize the Accounts in any manner that may encumber Merchant's, or its
third party designee's, right to purchase the Accounts upon termination.
Household shall pay any costs and expenses, including reasonable attorneys'
fees, incurred in connection with any early termination or prepayment of such
securitization.

Limited License.

During the term of this Agreement, Merchant hereby authorizes Household for
purposes of this Agreement to use Merchant's Proprietary Designations on the
Cards, applications, periodic statements, billing statements, collection letters
or documents, promotional or advertising materials relating to Accounts and
otherwise in connection with the Program, subject to Merchant's periodic review
of such use and such specifications of Merchant. Merchant shall also have a
prior right of approval over the presentation of the Proprietary Designations on
any and all Card designs. To the best of Merchant's knowledge, Merchant
represents and warrants that it has obtained appropriate federal trademark
registrations or appropriate common law rights to protect its interest in the
use and ownership of its Proprietary Designations. Merchant shall, indemnify,
defend and hold Household harmless from any out-of-pocket loss, damage, expense
or liability arising from any claims of alleged infringement of its Proprietary
Designations (including reasonable attorneys' fees and costs). Merchant may not
use any name or service mark of Household or any of its Affiliates in any manner
without the prior written consent of Household.

Material Inducement.

Merchant acknowledges and agrees that Household is specifically relying on the
agreements, representations, warranties and waivers contained herein and that
such agreements, representations warranties and waivers constitute a material
inducement to Household to accept this Agreement and to enter into the
transactions contemplated herein.

Confidentiality.

Except as specifically provided herein, the provisions with respect to
Confidential Information shall be the same as the provisions set forth in
Section 6.5 of the Purchase and Sale Agreement, which provisions shall be
incorporated herein in their entirety and shall be subject to the survival
provisions therein.

Information Security.

Each party has developed, implemented, and will maintain effective information
security policies and procedures that include administrative, technical and
physical safeguards which will a) ensure the security and confidentiality of
confidential information provided to it hereunder, b) protect against
anticipated threats or hazards to the security or integrity of such confidential
information, and c) protect against unauthorized access or use of such
confidential information. All Merchant and/or Household personnel handling such
confidential information have been appropriately trained in the implementation
of the party's information security policies and procedures. Each party
regularly audits and reviews its information security policies and procedures to
ensure their continued effectiveness and determine whether adjustments are
necessary in light of circumstances including, without limitation, changes in
technology, customer information systems or threats or hazards to confidential
information.

Privacy.

Neither Merchant nor Household shall make any unauthorized disclosure of or use
any personal information of individual consumers which it receives from the
other party or on the other party's behalf other than to carry out the purposes
for which such information is received or in compliance with the GLBA Privacy
Law and Merchant's own privacy policies. Each of Merchant and Household shall
comply, to the extent applicable, with all privacy, consumer protection and
other laws and regulations, including, without limitation, the GLBA Privacy Law.
Each of Merchant and Household shall adopt and maintain a comprehensive privacy
policy with respect to its handling of the personal information of individual
consumers submitted by such consumers to Merchant via the Internet that complies
with the GLBA Privacy Law. Each of Merchant and Household shall comply in all
respects with the provisions of such privacy policy.

Change in Ownership.

Merchant agrees to send Household at least thirty (30) days' prior written
notice of any change in Merchant's name or location, any material change in
ownership of Merchant's business or any change in Sales Slip or Credit Slip
information concerning Merchant.

Nonwaiver.

Merchant's liability under this Agreement, including, without limitation, its
liability under Article 8 above, shall not be affected by any settlement,
extension, forbearance, or variation in terms that Household may grant in
connection with any Sales Slip or Account or by the discharge or release of the
obligations of the Cardholder(s) or any other person by operation of law or
otherwise. Household and Merchant hereby waive any failure or delay on the other
party's part in asserting or enforcing any right that a party may have at any
time under this Agreement or under any Account.

Status of the Parties.

In performing their responsibilities pursuant to this Agreement, Household and
Merchant are in the position of independent contractors, and in no circumstances
shall either party be deemed to be the partner, agent or employee of the other.
This Agreement is not intended to create, nor does it create and shall not be
construed to create, a relationship of principal and agent, partner or joint
venturer or an association for profit between Household or Merchant. Any amounts
ever owing by Merchant or Household pursuant to this Agreement represent
contractual obligations only and are not a loan or debt.

Force Majeure.

Neither party to this Agreement shall be liable to the other by reason of any
failure in performance of this Agreement in accordance with its terms if such
failure arises out of a cause beyond the control and without the fault or
negligence of such party. Such causes may include but are not limited to acts of
God, of the public enemy or of civil or military authority, unavailability of
energy resources, system or communication failure, delay in transportation,
fires, strikes, riots or war. In the event of any force majeure occurrence, the
disabled party shall use its best efforts to meet its obligations as set forth
in this Agreement.

Additional Products and Services.

Household and/or any of its Affiliates may, subject to the limitations set forth
below, at any time, whether during or after the term of this Agreement and
whether the Accounts are owned by Household, solicit Cardholders for any types
of financial or insurance services or products (other than credit cards) offered
by Household and/or any of its Affiliates; provided, however, that (i) Household
can not contact any individual Cardholder more than six (6) times per year via
direct mailing or more than one (1) time per calendar quarter via direct
telephone contacts; (ii) nothing in this Section shall preclude Household from
contacting Cardholders whose information Household has obtained from sources
other than from Merchant's list, and (iii) Household may not use Gottschalks
name in any such communication.

Notices.

All notices required or permitted by this Agreement shall be in writing and
shall be sent to the respective parties as follows:

if to Household:



Attn.: President

Household Retail Services

2700 Sanders Road

Prospect Heights, Illinois 60070

Copy to:

Attn.: General Counsel

Household Retail Services Law Department

2700 Sanders Road

Prospect Heights, Illinois 60070

if to Merchant:

Attn: Chief Financial Officer

Gottschalks Inc.

7 River Park Place East

Fresno, California 93720

Copy to:

Attn.: General Counsel

Gottschalks Inc.

7 River Park Place East

Fresno, California 93720

Copy to:

Attn: Daniel F. Passage

O'Melveny & Myers LLP

400 South Hope Street

Los Angeles, California 90071

Said notices shall be deemed to be received when sent to the above addresses (i)
upon five (5) Business Days after deposit in the U.S. first class mail with
postage prepaid, (ii) upon personal delivery, or (iii) upon receipt by telex,
facsimile, or overnight/express courier service or mail.

Amendments and Supplementary Documents.

Reference herein to "this Agreement" shall include any schedules, appendices,
exhibits, and amendments hereto. Either party may amend this Agreement upon ten
(10) days' prior written notice to the other if such modification is reasonably
determined by such party to be required by any state or federal law, rule,
regulation, governmental or judicial order, opinion, interpretation or decision.
Any amendment or modification to this Agreement must be in writing and signed by
a duly authorized officer of Household and Merchant to be effective and binding
upon the parties; no oral amendments or modifications shall be binding upon the
parties.

Assignment.

This Agreement is binding upon the parties and their successors and assigns.
Except as set forth below Merchant may not assign this Agreement without the
prior written consent of Household which consent shall not be unreasonably
withheld. Any purported assignment without such consent shall be void.
Notwithstanding the above, Merchant may without Household's consent assign this
Agreement to its parent, any subsidiary or Affiliate, or to any entity which
acquires substantially all of Merchant's assets or a majority of its voting
stock, provided that such entity shall not be a direct or indirect competitor of
Household and shall as reasonably determined by Household, be financially
capable of fulfilling Merchant's obligations hereunder. Household may without
Merchant's consent assign this Agreement or any of the rights or obligations
hereunder to any Affiliate of Household at any time. In the event of such
assignment, the assignee shall have the same rights, remedies and obligations as
Household under this Agreement.

Nonwaiver and Extensions.

Neither party shall by any act, delay, omission, or otherwise be deemed to have
waived any or its rights or remedies hereunder. Each party agrees that the
other's failure to enforce any of its rights under this Agreement shall not
affect any other right of Household or the same right in any other instance.
Household and Merchant hereby waive any failure or delay on the other party's
part in asserting or enforcing any right that a party may have at any time under
this Agreement or under any Account.

Rights of Persons Not a Party.

This Agreement shall not create any rights on the part of any person or entity
not a party hereto, whether as a third party beneficiary or otherwise.

Section Headings.

The headings of the sections of this Agreement are for reference only, are not a
substantive part of this Agreement and are not to be used to affect the
validity, construction or interpretation of this Agreement or any of its
provisions.

Integrations.

This Agreement contains the entire agreement between the parties. There are
merged herein all prior oral or written agreements, amendments, representations,
promises and conditions in connection with the subject matter hereof. Any
representations, warranties, promises or conditions not expressly incorporated
herein shall not be binding on Household.

Governing Law/Severability.

This Agreement and the Fee Letter shall be governed by and construed in
accordance with the laws of the State of New York. If any provision of this
Agreement is contrary to Applicable Law, such provision shall be deemed
ineffective without invalidating the remaining provisions hereof.

WAIVER OF JURY TRIAL.

HOUSEHOLD AND MERCHANT HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY
RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM
CONCERNING ANY RIGHTS UNDER THIS AGREEMENT, ANY RELATED DOCUMENT OR UNDER ANY
OTHER DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN
CONNECTION HEREWITH OR THEREWITH, OR ARISING FROM ANY RELATIONSHIP EXISTING IN
CONNECTION WITH THIS AGREEMENT, AND AGREE THAT ANY SUCH ACTION, SUIT, PROCEEDING
OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY; THIS
PROVISION IS A MATERIAL INDUCEMENT FOR HOUSEHOLD AND MERCHANT ENTERING INTO THIS
AGREEMENT.

Dispute Resolution.

(a) All Disputes shall be resolved in accordance with this Section 12.23.
Notwithstanding anything to the contrary herein contained, the parties agree
that the provisions of this Section 12.23 shall in no way require that Household
to in advance seek or obtain dispute resolution of (i) any changes it makes to
the credit terms of the Program as provided in Sections 4.1, 4.2, 4.3 or 4.4; or
(ii) subject to Section 11.3, any changes Household is required or obligated by
law or regulation to make. The parties further agree that nothing in this
Section 12.23 is intended to prevent the parties from implementing the processes
or following the procedures set forth in this Agreement, including without
limitation the ability to process Chargebacks or request indemnification;
provided, however, that the parties agree that any Dispute arising from a final
determination of such processes or procedures shall be subject to the provisions
of this Section 12.23.

(b) The parties agree to communicate with each other to achieve informal
resolution of all Disputes that may arise under this Agreement. However, if such
communication does not resolve such Dispute, the matter in dispute will be
subject to the dispute resolution provisions set forth in this Section 12.23.
The party that desires to initiate the dispute resolution shall notify the other
party in writing of the nature and details of the Dispute (the "Dispute
Notice"). Within thirty (30) days from the date of delivery of the Dispute
Notice, a face to face meeting of one or more principal officers of each party
shall be held at a mutually convenient time and location to negotiate a
resolution of the Dispute. If negotiation does not resolve the matter, the
parties agree to submit the matter to mediation within forty (40) days from the
date of delivery of the Dispute Notice. The mediation shall be administered in
accordance with American Arbitration Association's Commercial Mediation Rules.
The mediator will not have power to decide the Dispute, but will use mediation
techniques to assist the parties in reaching a resolution. The costs of such
mediation shall be shared equally by the parties. If the Dispute is not resolved
by negotiation or mediation within fifty (50) days of delivery of the Dispute
Notice, the parties agree to submit the matter in dispute to binding arbitration
which shall be conducted before JAMS/Endispute, Inc. ("JAMS") in accordance with
the rules and regulations promulgated by JAMS as in effect at the time of the
commencement of the arbitration.

(c) The arbitration shall be held before a single arbitrator acceptable to the
parties . If the parties cannot agree on a single arbitrator, then (i) each
party shall choose one arbitrator and (ii) a third arbitrator shall be chosen by
the other two arbitrators; provided, that each arbitrator chosen under (i) and
(ii) above shall not be an Affiliate of any party to such arbitration (the
"Arbitrator(s)"). The Arbitrator(s) shall be bound by the terms of this
Agreement. Any award made by the Arbitrator(s) shall be binding on the parties.
Notwithstanding the foregoing provisions, either party at any time may require
that a matter in dispute be submitted directly to arbitration, irrespective of
whether negotiation or mediation has been attempted or completed.

(d) Such arbitration shall be held at New York, New York.

(e) The Arbitrator(s) shall have the authority, taking into account the parties'
desire that any arbitration proceeding hereunder be reasonably expedited and
efficient, to permit the parties to conduct discovery. Any such discovery shall
be (i) guided generally by and be no broader than permitted under the United
States Federal Rules of Civil Procedure and (ii) subject to the Arbitrator and
the parties entering into a mutually acceptable confidentiality agreement.

(f) The Arbitrator's or Arbitrators' decision and award in any such arbitration
shall be made and delivered within 120 days of the date on which such
arbitration proceedings commenced.

(g) The Arbitrator's or Arbitrators' decision shall be in writing and shall be
as brief as possible and will include the basis for the Arbitrator's decision. A
record of the arbitration proceeding shall be kept.

(h) Judgment on the Award rendered by the Arbitrator(s) may be entered in any
court having jurisdiction thereof.

(i) The Arbitrator shall have the power but not the obligation to award to the
party it deems to have prevailed, all or a portion of the costs of the
arbitration (including, transcripts, room rental fees and fees and expenses of
the Arbitrator(s) and JAMS, and the reasonable legal fees, costs and
disbursements of the prevailing party thereto); provided, that if court
proceedings to stay litigation or compel arbitration are necessary, the non-
prevailing party in such proceedings shall pay all reasonable costs, expenses,
and attorney's fees incurred in connection with such court proceeding.

(j) The parties hereto acknowledge and agree that this Section 12.23 shall not
limit the right of any party to seek from a court of competent jurisdiction any
equitable relief with respect to the Dispute to which such party may otherwise
be entitled, including, without limitation, specific performance or injunctive
or other relief.

(k) The parties agree to participate in any arbitration in good faith.

Not a Partnership.

The parties to this Agreement do not intend to enter into a partnership for
federal, state, local or foreign tax, accounting or legal purposes and will not
take a position with any government authority or otherwise inconsistent with
such intent.

IN WITNESS WHEREOF,

Household and Merchant have caused their duly authorized representatives to
execute this Agreement as of the date set forth above.



HOUSEHOLD BANK (SB), N.A.

By: /s/ Richard C. Klesse

Title: Vice President

GOTTSCHALKS INC.

By: /s/ James Famalette

Title: President & CEO

Exhibit A



AGREEMENT FOR ENTITLEMENT TO REFUND, DEDUCTION OR CREDIT UNDER SECTION 6055,
CALIFORNIA REVENUE AND TAXATION CODE

This Agreement for Entitlement to Refund, Deduction or Credit Under Section 6055
of the California Revenue and Taxation Code ("Agreement") is entered into by and
between Household Bank (SB), N.A. and Gottschalks Inc, on behalf of itself, its
subsidiaries, affiliates and assignees.

Definitions
. The following terms are defined as follows:





"Retailer" means Gottschalks Inc. with its principal place of business at 7
River Park Place East, Fresno, California 93720) and all of its subsidiaries,
affiliates and assignees. The Retailer's California seller's permit number is
______________. "Lender" means Household Bank (SB), N.A. 1111 Town Center Drive,
Las Vegas, NV 89144, (702) 243-1000. The Lender's California account number is
SL EH 100-122118. "Accounts" means any and all California accounts and contracts
that are (1) held by the Lender pursuant to the Lender's contract(s) with the
Retailer who reported the tax, including, but not limited to, the merchant
agreement between the Retailer and the Lender, as amended, (2) created between
the Retailer and its retail customers which are or have been assigned directly
from the Retailer to the Lender, or (3) which are or have been acquired by the
Lender from the Retailer pursuant to an agreement directly with the Retailer who
reported the tax.
Blanket Assignment of the Retailer's Rights and Interests in Accounts
. The Retailer and the Lender agree that all of the rights and interests of the
Retailer in any and all Accounts, whether currently in existence or created in
the future, including the right to claim sales tax refunds, deductions or
credits, are irrevocably assigned, transferred and relinquished to the Lender.
Entitlement to Tax Refund or Deduction on Accounts
. The Retailer and the Lender agree that the Lender is the party entitled to
claim any potential sales tax refunds or deductions as a result of bad debt
losses charged off by the Lender on any and all Accounts currently existing or
created in the future. The Retailer agrees that it has not and will not claim a
deduction or refund with respect to any Accounts currently existing or created
in the future and hereby relinquishes to the Lender all rights to the Accounts
and all rights to claim such deductions or refunds.
Election Pursuant to Section 6055(b)(4), California Revenue and Taxation Code
. The Retailer and the Lender hereby make an irrevocable election pursuant to
Section 6055(b)(4), California Revenue and Taxation Code, that designates and
entitles the Lender (and not the Retailer) to claim the deduction or refund
provided under Section 6055(b), California Revenue and Taxation Code, with
respect to any Accounts found worthless and charged off for income tax purposes.
The effective date of this election is January 31, 2003.
Payment of Sales Tax
. The Retailer represents and warrants that it reported the tax on the sale of
the property with respect to the Accounts, and that it will report the tax on
the sale of the property with respect to future Accounts.
Confidentiality
. The Retailer and the Lender acknowledge that the California State Board of
Equalization may disclose relevant confidential information to all parties
involved in order to evaluate, support and confirm the deductions or refunds
claimed pursuant to Section 6055, California Revenue and Taxation Code.
Documentation
. The Retailer and the Lender agree to furnish any and all documentation
required or requested by the Lender or the California State Board of
Equalization that is necessary to support the claim for refund filed by the
Lender.
Term
. This election may not be amended or revoked unless a new election, signed by
both the Retailer and the Lender, is filed with the California State Board of
Equalization.
Filing of Election
. The Lender and the Retailer agree that the Lender shall file this Agreement as
an election with the California State Board of Equalization pursuant to Section
6055, California Revenue and Taxation Code.

Dated as of the ____ day of ______, _____.



 

 

HOUSEHOLD BANK (SB), N.A. GOTTSCHALKS INC.



By: /s/ Richard C. Klesse By: /s/ James Famalette



Its: Vice President Its: President & CEO

 

EXECUTION COPY



 

 

 

 

 

 

 

 

CREDIT CARD PROGRAM AGREEMENT



BETWEEN



GOTTSCHALKS INC.



AND



HOUSEHOLD BANK (SB), N.A.



 

Dated as of January 30, 2003

TABLE OF CONTENTS

ARTICLE I DEFINITIONS 1

Section 1.1 Definitions. 1

ARTICLE II SCOPE AND PURPOSE 5

Section 2.1 General Parameters 5

Section 2.2 Forms and Cards 5

Section 2.3 Credit Review; Ownership of Accounts 5

Section 2.4 Card Promotions, Services and Enhancements 6

Section 2.5 Exclusive Relationship 6

ARTICLE III COMPENSATION, SETTLEMENT, AND FUNDING 6

Section 3.1 Acceptance, Offset and Funding 6

Section 3.2 Discounts 7

Section 3.3 Program Fee 8

Section 3.4 Other Revenue 9

Section 3.5 Sales, Gross Receipts and Privilege Tax Refunds, Deductions and/or
Credits 9

ARTICLE IV ACCOUNT TERMS 10

Section 4.1 Annual Percentage Rates 10

Section 4.2 Minimum Payments 10

Section 4.3 Late Fee 10

Section 4.4 Overlimits 10

Section 4.5 Reward Program 11

ARTICLE V OPERATIONAL RESPONSIBILITIES 11

Section 5.1 Consumer Transactions. 11

Section 5.2 Surcharges 11

Section 5.3 Promotion of Program 12

Section 5.4 Forms 12

Section 5.5 Applications 12

Section 5.6 Sales Slips 13

Section 5.7 Credit Slips 15

Section 5.8 Cardholder Payments and Endorsement 15

Section 5.9 Written Complaints 15

Section 5.10 Operating Procedures 15

Section 5.11 Merchant Business Practices 15

Section 5.12 Presentation of Sales Slip or Credit Slips 16

Section 5.13 Change in Terms 16

Section 5.14 Service Level Agreement 16

ARTICLE VI MERCHANT REPRESENTATIONS AND WARRANTIES 16

Section 6.1 General Representations and Warranties 16

Section 6.2 Representations and Warranties Regarding Card Sales and Applications
17

ARTICLE VII HOUSEHOLD REPRESENTATIONS AND WARRANTIES 17

Section 7.1 General Representations and Warranties 17

ARTICLE VIII CHARGEBACKS TO MERCHANT 18

Section 8.1 Right to Chargeback 18

Section 8.2 Resolution and Payment 19

ARTICLE IX TRANSMISSION AND RECORDS 19

Section 9.1 Transmission of Data 19

Section 9.2 Receipt of Transmission 20

Section 9.3 Records 20

ARTICLE X INDEMNIFICATION 21

Section 10.1 Indemnification by Merchant 21

Section 10.2 Indemnification by Household 21

Section 10.3 Notice of Claim 22

ARTICLE XI TERM AND TERMINATION 22

Section 11.1 Term 22

Section 11.2 Termination 22

Section 11.3 Change in Law 23

Section 11.4 Reimbursement of Unearned Prepaid Program Fee 23

Section 11.5 Duties and Rights Upon Termination 23

Section 11.6 Purchase Requirements 24

Section 11.7 Survival 24

ARTICLE XII MISCELLANEOUS 25

Section 12.1 Merchant Financial Information 25

Section 12.2 Cardholder Account Information 25

Section 12.3 Securitization 25

Section 12.4 Limited License 26

Section 12.5 Material Inducement 26

Section 12.6 Confidentiality 26

Section 12.7 Information Security 26

Section 12.8 Privacy 27

Section 12.9 Change in Ownership 27

Section 12.10 Nonwaiver 27

Section 12.11 Status of the Parties 27

Section 12.12 Force Majeure 28

Section 12.13 Additional Products and Services 28

Section 12.14 Notices 28

Section 12.15 Amendments and Supplementary Documents 29

Section 12.16 Assignment 29

Section 12.17 Nonwaiver and Extensions 30

Section 12.18 Rights of Persons Not a Party 30

Section 12.19 Section Headings 30

Section 12.20 Integrations 30

Section 12.21 Governing Law/Severability 30

Section 12.22 WAIVER OF JURY TRIAL 30

Section 12.23 Dispute Resolution 31

Section 12.24 Not a Partnership 32



 




--------------------------------------------------------------------------------


